DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Werneth et al (2007/0083193) in view of Shah et al “Regional Substrate Ablation Abolishes Brugada Syndrome” (NPL cited on IDS of 8/28/18).
Referring to claim 1, Werneth et al teaches a catheter (100), comprising: a catheter (100), wherein the catheter includes a catheter shaft (101) comprising a proximal end and a distal end; and a flexible framework (120) connected to the distal end of the catheter shaft, wherein the flexible framework includes a plurality of heating electrodes (130) and a temperature sensor (123) (paragraphs 0045-0051; best shown in Figure 3a), and a controller (200/201), wherein the controller is configured to cause the plurality of heating electrodes to be heated to a first temperature in order to cause a tissue to be heated, the first temperature being lower than which radio frequency ablation is performed (paragraphs 0066, 0071, 0094, 0118, 0122, 0123, 0125, 0126; Figure 7); and cause the plurality of heating electrodes to be heated to a second temperature when an undesirable ECG pattern is exhibited, the second temperature 
Werneth et al specifically teaches a controller configured to cause the heating electrodes to be heated to a first temperature to exhibit an ECG (step 620 in Figure 7), the controller is then configured to determine whether the tissue exhibits a specific electrogram pattern in response to the tissue being heated (step 625) and then causes the electrodes to be heated to a second temperature in order to treat the undesirable ECG pattern (step 655) (Figure 7), however fails to expressly teach that the undesirable ECG pattern is the Brugada pattern.  Shah et al teaches an analogous ablation which teaches that Brugada syndrome produces an undesirable ECG pattern which can be treated using ablation to abolish ventricular arrhythmias and ECG pattern of Brugada syndrome (page 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller which recognizes and treats undesirable ECG patterns, as taught by Werneth et al, to determine whether the tissue exhibits an ECG pattern recognizable as the Brugada pattern, as taught by Shah et al, in order to abolish the ventricular arrhythmias and ECG pattern of Brugada syndrome (page 1).  Shah et al specifically teaches the advantages of determining whether the tissue exhibits an ECG pattern recognizable as the Brugada pattern in response to the tissue being heated because this enabled the patient to stop experiencing arrhythmia (page 1).

Referring to claim 2, Werneth et al teaches wherein the flexible framework includes a plurality of mapping electrodes (electrode 130 can be used as a mapping 

Referring to claim 3, Werneth et al teaches wherein the plurality of mapping electrodes are configured to collect the electrical signals from the tissue while the plurality of heating electrodes are being heated to the first temperature (paragraphs 0092 and 0122; Figure 4).  Figure 4 shows the display unit 200 used with the catheter of Figure 3.

Referring to claim 4, Werneth et al teaches wherein the flexible framework includes a plurality of longitudinally-extending arms (123 with 125 and 127) on which the plurality of electrodes are disposed (paragraphs 0051 and 0062; Figures 1-3).  

Referring to claim 5, Werneth et al teaches wherein the mapping electrodes and the heating electrodes are disposed on each of the plurality of longitudinally-extending arms in a longitudinally alternating pattern (paragraph 0050).  Werneth et al specifically states that “[c]arrier arms 123 may also include mapping electrodes, thermal sensors or other sensors, with or without the inclusion of ablation elements”.  

 	Referring to claim 7, Werneth et al teaches wherein the flexible framework comprises a planar array (Figure 3a distal arm segment 127).  



Referring to claim 9, Werneth et al teaches wherein the energy source is a radiofrequency (RF) generator (200) configured to deliver unipolar RF energy to tissue via the plurality of electrodes (paragraphs 0024 and 0047; Figure 3a)

Referring to claim 10, Werneth et al teaches wherein: the energy source is an RF generator configured to deliver bipolar RF energy to tissue via the plurality of electrodes; and the plurality of electrodes include positive heating electrodes and negative heating electrodes (paragraphs 0047, 0057 and 0075).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Werneth et al (2007/0083193) in view of Shah et al “Regional Substrate Ablation Abolishes Brugada Syndrome” (NPL cited on IDS of 8/28/18) as applied to claim 1 above and further in view of Gertner et al (2011/0118598).
Regarding claim 6, Werneth does not teach of a first temperature is in a range of 35 to 65 degrees Celsius and the second temperature is in a range of 42 to 70 degrees Celsius.  However, Gertner discloses a first temperature range from 40-60 degrees Celsius and a second temperature range from 60-90 degrees Celsius (paragraph 0175).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Werneth with Gertner so that the first temperature range is 40-60 degrees Celsius and the second temperature range is 60-90 .

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Werneth et al (2007/0083193) in view of Shah et al “Regional Substrate Ablation Abolishes Brugada Syndrome” (NPL cited on IDS of 8/28/18) and Edwards (6,254,598).
Regarding claim 11, Werneth teaches that the catheter (Fig. 3a catheter (100)), comprising: a catheter shaft comprising a proximal end and a distal end (Fig. 3a shaft (101)); a flexible framework connected to the distal end of the catheter shaft (Fig. 3a carrier assembly (120)), wherein the flexible framework includes a plurality of electrodes disposed thereon (Fig. 3a electrodes (130) wherein the electrodes are configured to be heated to a second temperature being a temperature at which radio frequency ablation is performed, the plurality of heating electrodes are further configured to be disposed against a tissue, in order to: cause the tissue to be heated in order to exhibit an undesirable ECG pattern recognizable when the electrodes are heated to the first temperature; and heat the electrodes to the second temperature in response to the undesirable pattern being exhibited in the ECG pattern (paragraphs 0122 and 0126; Figure 7).  Werneth et al clearly teaches that the electrodes can be heating to a variety of temperatures including a temperature less than the ablation temperature (paragraph 0122).  Furthermore, Figure 7 clearly shows the procedure of considering the ECG and ablating a tissue area if necessary (paragraph 0126).  

Furthermore, Werneth teaches a fluid sac connected to the flexible framework and that fluid sac connected to the flexible framework wherein the fluid sac includes a heater and is configured to be filled with a fluid. Werneth et al teaches a fluid port can be connected to the flexible framework (via shaft) and configured to contact tissue (Fig. 
Werneth does not disclose where the fluid sac includes a heater. Edwards et al teaches an analogous catheter comprising a flexible framework (20) comprising a fluid sac (25) including a heater wherein the heated is configured to heat the fluid to a first temperature for warming tissue (Col, 6, lines 55-65; Figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fluid sac of Werneth, to include a heater configured to heat the fluid to a first warming temperature, as taught by Edwards et al in order to heat the fluid of fluid sac to treat tissue (Col. 6, lines 45-67).
 	
 	Regarding claim 18, Werneth discloses that the flexible framework comprises a planar array (Fig. 3a carrier arm (123)).

Claims 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Werneth et al (2007/0083193) in view of Shah et al “Regional Substrate Ablation Abolishes Brugada Syndrome” and Edwards (6,254,598) as applied to claim 11 above, and further in view of Rioux et al (2009/0054892).
 	Regarding claims 12, 13 and 15, Werneth et al teaches a flexible framework including a plurality of longitudinally-extending arms on which the plurality of electrodes are disposed, the plurality of longitudinally-extending arms extending from the distal end of the catheter shaft (Fig. 3a electrodes (130)). 

 	The modified Werneth reference teaches a fluid sac, however fails to expressly teach a plurality of fluid sacs.  Rioux et al teaches an analogous catheter comprising a plurality of fluid sacs (paragraph 0039-0040; Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid sac, as taught by Werneth et al, to include a plurality of fluid sacs, as taught by Rioux et al, in order to control the temperature of various zones (paragraphs 0039-0040).  

 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Werneth et al (2007/0083193) in view of Shah et al “Regional Substrate Ablation Abolishes Brugada Syndrome” and Edwards (6,254,598) as applied to claims 11 and 12 above, and further in view of Gelfand et al (2014/0005706).
	Referring to claim 14, the modified Werneth reference fails to teach a temperature sensor.  Gelfand teaches an analogous catheter wherein the fluid sac includes a temperature sensor (paragraph 0165).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fluid sacs of the modified Werneth reference to include a temperature sensor, as .
 	
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Werneth et al (2007/0083193) in view of Shah et al “Regional Substrate Ablation Abolishes Brugada Syndrome” and Edwards (6,254,598) and Gelfand et al (2014/0005706) as applied to claim 15 above, and further in view of Michael Gertner (2011/0118598).
 	Referring to claims 16 and 17, the modified Werneth reference teaches wherein a heater is disposed in each of the plurality of fluid sacs and that the heater is a conductive wire, however fails to teach wherein the temperature range is 35 to 65 degrees Celsius. Gertner teaches an analogous catheter wherein the treatment temperature range is between 35 to 65 degrees Celsius (paragraph 0175).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to the heater, as taught by the modified Werneth reference, to be in the range of 35 to 65 degrees Celsius, in order to not negatively affect tissue (paragraph 0175).

Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Werneth et al (2007/0083193) in view of Gertner et al (2011/0118598) and Shah et al “Regional Substrate Ablation Abolishes Brugada Syndrome” (NPL cited on IDS of 8/28/18).

Werneth does not teach that the electrodes are to be heated to a first temperature lower than which radio frequency ablation is performed for a defined time; receiving a plurality of mapping signals from a plurality of mapping electrodes disposed on the flexible framework during the defined time; and causing one or more of the plurality of heating electrodes disposed on the flexible framework to be heated to a second temperature at which radio frequency ablation is performed, based on the determination.  However, Gertner discloses that the electrodes are to be heated to a first temperature lower than which radio frequency ablation is performed for a defined time (Para [0175]); receiving a plurality of mapping signals from a plurality of mapping electrodes disposed on the flexible framework during the defined time (Para. [0175]); and causing one or more of the plurality of heating electrodes disposed on the flexible 
Werneth et al specifically teaches causing the heating electrodes to be heated to a first temperature to exhibit an ECG (step 620 in Figure 7), which is recognizable by the controller (step 625) and the cause the electrodes to be heated to a second temperature in response to the mapping signals exhibited on the undesirable ECG pattern (step 655) (paragraphs 0066, 0071, 0094, 0118, 0122, 0123, 0125, 0126; Figure 7), however fails to expressly teach that the undesirable ECG pattern is the Brugada pattern.  Shah et al teaches an analogous ablation which teaches that Brugada syndrome produces an undesirable ECG pattern which can be treated using ablation to abolish ventricular arrhythmias and ECG pattern of Brugada syndrome (page 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for thermal mapping and ablation which causes, recognizes and treats undesirable ECG patterns, as taught by Werneth et al, to recognize the Brugada pattern, as taught by Shah et al, in order to abolish the 

Regarding claim 20, Werneth does not teach causing one or more of the plurality of heating electrodes to be heated to the second temperature in response to a determination that one or more of the mapping signals exhibit the particular electrical pattern.  However, in a different embodiment of Werneth, it is taught that the mapping electrodes can pick up signals when concurrent tissue ablation is taking place (Para. [0092]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Werneth with Werneth so that the mapping electrode is able to receive signals from when tissue ablation is taking place. This would allow for the mapping electrodes to determine whether ablation needs to continue or not.  Werneth does not teach that the electrodes will be heated to a second temperature based on the determination of the mapping electrode.  However, Gertner teaches that there is a first temperature range to see if the patient will be able to react properly to treatment before ablation takes place (Para. [0175]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Werneth with Gertner so that the heating electrodes can be heated to a second temperature after the mapping electrodes receive a reading. Gertner teaches that Gertner teaches that during the lower temperature range, the nerves are temporarily inhibited or blocked to see if the patient will respond to the specific type of 

Regarding claim 21, Werneth teaches causing one or more of the plurality of heating electrodes disposed adjacent to one or more of the mapping electrodes from which a mapping signal exhibiting the particular pattern is received (Para. [0057] wires (134/135)).  However Werneth does teach that the pattern being received causes the electrode to be heated to a second temperature.  Gertner discloses where the first temperature range is used to determine a patient will react to the treatment before it uses a second temperature range (Para. [0175]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Werneth with Gertner so that the second temperature will happen after the pattern received by the mapping electrodes is analyzed. Werneth teaches that the mapping electrodes can receive signals from the signals wires about the ablation, it would have been obvious to one of ordinary skill that the signal could be used to start the second temperature for ablation as is done in Gertner. 

Regarding claim 22, Werneth does teaches of one or more of the plurality of heating electrodes and mapping electrodes disposed on the flexible framework of the catheter (Fig. 3a electrodes (130)).  However, Werneth does not teach that the heating electrodes are longitudinally adjacent or transversely adjacent to one or more of the mapping electrodes.  It would have been obvious to one of ordinary skill in the art before 

Regarding claim 23, Werneth teaches of a flexible framework with electrodes disposed on it (Fig. 3a electrodes (130)).  However, Werneth does not teach that one or more of the plurality of heating electrodes disposed on a particular section of the flexible framework to be heated to the second temperature.  Gertner teaches that the electrodes can be heated to a second temperature (Para. [0175]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Werneth with Gertner so that the electrodes can be heated to a second temperature. One of ordinary skill would know that the electrode can have a first and second temperature. The first for determining if treatment of the tissue will be effective in the patient and a second temperature for ablation if the determination from the first temperature ranges is positive. 

Regarding claim 24, Werneth does not teach of determining whether any of the plurality of mapping signals exhibit a particular electrical pattern includes applying a filter to one or more of the plurality of mapping signals.  However, in a different embodiment, Werneth teaches determining whether any of the plurality of mapping signals exhibit a particular electrical pattern includes applying a filter to one or more of 

Regarding claim 25, Werneth teaches of a flexible framework with electrodes on it (Fig. 3a electrodes (130)).  However, Werneth does not disclose heating cardiac tissue to a temperature lower than which radio frequency ablation is performed with the plurality of heating electrodes disposed on the flexible framework.  In a different embodiment, Werneth teaches of placing the ablation catheter in the left or right atrium of the heart to determine if ablation can take place or not (Para. [0126]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Werneth with Werneth so that the clinician can use the ablation catheter to determine whether ablation can take place or not. The electrode of the catheter engage cardiac tissue and measure the electrogram, the electrogram is then evaluated by the system and if ablation is needed and proper after evaluation, it can then take place.  

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama et al (WO/2014/113612) in view of Shah et al “Regional Substrate Ablation Abolishes Brugada Syndrome” (NPL cited on IDS of 8/28/18).

De La Rama et al specifically teaches a map and ablate catheter system (paragraphs 0002, 0091-0098; Figures 33-46), however fails to specifically teach treating tissue impacted by Brugada syndrome and recognizing an ECG pattern as a Brugada pattern.  Shah et al teaches an analogous ablation which teaches that Brugada syndrome produces an undesirable ECG pattern which can be treated using ablation to abolish ventricular arrhythmias and ECG pattern of Brugada syndrome (page 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller which recognizes and treats undesirable ECG patterns, as taught by De La Rama et al, to determine whether the tissue exhibits an ECG pattern recognizable as the Brugada pattern, as taught by Shah 

 Referring to claims 28-31, De La Rama et al teaches wherein herein the flexible framework comprises a planar array; wherein a shape of the irrigation port is planar; wherein a plane defined by a distal opening of the irrigation port is parallel with a plane defined by the planar array and wherein the heated fluid is heated to a temperature in a range from 38 degrees to 42 degrees Celsius (paragraphs 0002, 0091-0098; Figures 33-46).  It is noted that no heater is specifically claimed and therefore the fluid is capable of being heated from 38 degrees to 42 degrees Celsius.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive. Referring to the arguments beginning on page 11, the examiner respectfully disagrees.  Werneth et al specifically teaches that the controller configured to cause the heating electrodes to be heated to a first temperature to exhibit an ECG (step 620 in Figure 7), the controller is then configured to determine whether the tissue exhibits a specific electrogram pattern in response to the tissue being heated (step 625) and then causes the electrodes to be heated to a second temperature in order to treat the undesirable ECG pattern (step 655) (Figure 7), however fails to .
Werneth et al teaches that “[t]he electrodes of the catheter engage the cardiac tissue and measure the electrogram in step 620” (paragraph 0126) which would therefore cause the electrodes to be heated to a first temperature which is lower than the ablation is performed.  Werneth et al teaches that in response to the tissue being heated the “system evaluates the electrograms and notifies the clinician if the site should be ablated” (paragraph 0127) such that this step 625 determines whether tissue exhibits an undesirable ECG pattern.  Werneth et al teaches the controller is configured to cause the plurality of heating electrodes to be heated to a second temperature when an undesirable ECG pattern is exhibited, the second temperature being a temperature at which radiofrequency ablation is performed (steps 640-655 of Figure 7; paragraph 0126).  Shah et al teaches is analogous art because it is also directed towards endocardial ablation.  Shah et al teaches the advantages of determining whether the tissue exhibits an ECG pattern recognizable as the Brugada pattern in response to the 
 	Referring to the arguments beginning on page 9 with regard to claims 27-31, new grounds of rejection have been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794